Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 2/2/2011 has been entered.  Claims 1-4, 6, 8, 9, 12, 15, 17-19, 22, 24 and 26 were amended.  


Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9, 15, 17-20, 22, 24, 26, 27 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hemminghaus et al. (US 2014/0128264; published May 8, 2014) in view of Hacker et al. (US 2002/0094934; July 18, 2002).
Applicant’s Invention
Applicant claims an aqueous herbicidal concentrate comprising a) a glufosinate component comprising ammonium salt of glufosinate, b) an auxin herbicide component comprising a monoethanolamine salt and/or a 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Hemminghaus et al. teach low volatility herbicides comprising at least one auxin herbicide and at least one monocarboxylic acid (abstract).  With respect to claims 7-9 of the instant application, Hemminghaus et al. teach the auxin herbicide is selected from dicamba, 2,4-D, MCPA, MCPB, diclopyr, picloram, mecoprop, 2,4-DB, dichloroprop, aminopyralid, triclopyr, quinclorac, aminocyclopyrachlor and salts including the potassium monoethanolamine, dimethylamine, isopropylamine and diglycolamine and others under the name BANVEL and ORACLE [0018-36].  
  	With respect to claims 18-20 of the instant application, Hemminghaus et al. teach the monocarboxylic acid refers to a compound of formula R1-C(O)OM, wherein R1 is substituted C1-20 alkyl or alkenyl, aryl or arylalkyl and Mi is an agriculturally acceptable cation [0043-46].
	With respect to claims 3 and 4, Hemminghaus et al. also teach non-auxin herbicides selected from the glutamine synthase inhibitor glufosinate, as well as acetochlor, glyphosate, flumioxazin, fomesafen and salts thereof [0065].  Although glyphosate is preferred over glufosinate Hemminghaus teaches that suitable salts of the non-auxin herbicide include ammonium salts [0066].  


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Hemminghaus et al. do not teach a preference of glufonsinate over glyphosate, specifically the ammonium salt with at least one surfactant selected from alkyl ether sulfates, and alkyl sulfonates.  It is for this reason that Rochling et al. is combined.
Hacker et al. teach methods of preparing formulations comprising glufosinate-ammonium in combination with dicamba [0034-37, 0117, 195].  The formulatiosn include ionic and nonionic surfactants selected from alkyl sulfates and alkylbenzenesulfonates [0245-246].  The biological activity of glufosinate-ammonium can be enhanced by the addition of alkyl polyglycol ether sulfates as wetters [0253].  The combination of glufosinate-ammonium 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Hemminghaus et al. and Hacker et al. teach formulations comprising glufosinate and auxin herbicides with surfactants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Hemminghaus et al. and Hacker et al. to include the glufosinate ammonium salt with alkyl ester sulfates with a reasonable expectation of success.  One would have been motivated at the time of the invention to make a single formulation comprising glufosinate-ammonium, dicamba, monocarboxylic acid and alkyl ethers sulfates because Hacker et al. teach that alkyl ether sulfates are known the enhance the biological activity of glufosinate-ammonium and also because Hacker et al. teach that glufosinate-ammonium and dicamba have unexpected synergy when combined.  

	Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hemminghaus et al. (US 2014/0128264; published May 8, 2014) in view of Hacker et al. (US 2002/0094934; July 18, 2002).
Applicant’s Invention

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Hemminghaus et al. teach low volatility herbicides comprising at least one auxin herbicide and at least one monocarboxylic acid (abstract).  With respect to claims 7-9 of the instant application, Hemminghaus et al. teach the auxin herbicide is selected from dicamba, 2,4-D, MCPA, MCPB, diclopyr, picloram, mecoprop, 2,4-DB, dichloroprop, aminopyralid, triclopyr, quinclorac, aminocyclopyrachlor and salts including the potassium monoethanolamine, dimethylamine, isopropylamine and diglycolamine and others under the name BANVEL and ORACLE [0018-36].  
  	With respect to claims 18-20 of the instant application, Hemminghaus et al. teach the monocarboxylic acid refers to a compound of formula R1-C(O)OM, wherein R1 is substituted C1-20 alkyl or alkenyl, aryl or arylalkyl and Mi is an agriculturally acceptable cation [0043-46].

With respect to claims 2, 6, 15, 17, 22 and 24, Hemminghaus et al. teach formulations comprising 31.61% DGA dicamba, 53.63% MEA glyphosate, 7.50% surfactants (AGM 550, a polyetheramine ethoxylate and AGNIQUE PG8107-G, a C8-10 alkyl polyglycoside) and 70/30 acetic acid/potassium hydroxide mix (Table 2-7).  Formulations wherein the molar ratio of carboxylic acid:dicamba is 1:10 to 10:1, preferably 2:1 are also disclosed (Table 3-9; claim 1).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Hemminghaus et al. do not teach a preference of glufonsinate over glyphosate, specifically the ammonium salt with at least one surfactant selected from alkyl ether sulfates, and alkyl sulfonates.  It is for this reason that Rochling et al. is combined.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Hemminghaus et al. and Hacker et al. teach methods of applying formulations comprising glufosinate and auxin herbicides with surfactants to treat unwanted plants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Hemminghaus et al. and Hacker et al. to include the glufosinate ammonium salt with alkyl ester sulfates with a reasonable expectation of success.  One would have been motivated at the time of the invention to make a single formulation comprising glufosinate-ammonium, dicamba, monocarboxylic acid and alkyl ethers sulfates because Hacker et al. teach that alkyl ether sulfates are .  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Hemminghaus et al. and Hacker et al. fail to teach the specific combination an auxin herbicide comprising the monoethanolamine salt of dicamba and the tetrabutylamine salt of dicamba in a ratio of from 1:5 to about 5:1.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hemminghaus and Hacker fail to teach the composition because the combination of ammonium glufosinate with the auxin generally increases the volatility of the auxin herbicide whereas the addition of the monocarboxylic acids unexpectedly reduces volatility.  The Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Therefore, the rejection has been maintained.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617